                  EXHIBIT B




Case 5:19-cv-00475-BO Document 60-3 Filed 02/26/21 Page 1 of 2
                                                                                             1801 Century Park East, Suite 2300
                                                                                                      Los Angeles, CA 90067
                                                                                               t 310-248-3830 f 310-860-0363


                                                                                                              Adam P. Wiley
                                                                                                     direct dial 310 777 3733
October 8, 2020                                                                                      direct fax 310 388 5804
                                                                                              AWiley@kilpatricktownsend.com



 Terence S. Reynolds                                       treynolds@shumaker.com
 Lucas D. Garber                                           lgarber@shumaker.com
 Shumaker Loop & Kendrick LLP
 101 South Tyron Street, Suite 2200
 Charlotte, NC 28280

 Christopher LaVigne                                       christopher.lavigne@withersworldwide.com
 Joe Gallo                                                 joseph.gallo@withersworldwide.com
 Withers Bergman LLP
 430 Park Ave., 10th Floor
 New York, NY 10022

        Re:      WILLIAMS V. AT&T M OBILITY, LLC; CASE NUM BER: 5:19-CV-00475-BO

Dear Counsel:

        Defendant AT&T has prepared a supplemental “Volume 2” document production in
response to Plaintiff’s requests for production of documents. A link to the production is included
with this correspondence. The documents are labeled “ATT-WIL-01601- ATT-WIL-02112,” and
the password for the zip file is p4%sjpAC.

        Note that some of the documents are subject to confidentiality protection under the
protective order governing confidentiality in this case.

        Please do not hesitate to contact us with questions.

                                                 Thank you,



                                                 Adam P. Wiley
Enclosures

cc:     Michael J. Breslin
        Joseph S. Dowdy
        Phillip A. Harris, Jr.




      ANCHORAGE ATLANTA AUGUSTA BEIJING CHARLOTTE DALLAS DENVER HOUSTON LOS ANGELES NEW YORK RALEIGH SAN DIEGO
         SAN FRANCISCO SEATTLE SHANGHAI SILICON VALLEY STOCKHOLM TOKYO WALNUT CREEK WASHINGTON WINSTON-SALEM
          Case 5:19-cv-00475-BO Document 60-3 Filed 02/26/21 Page 2 of 2
